EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Faisal Abou-Nasr on 13 December 2021.

The application has been amended as follows: 

Claim 15, line 8, after “expandable” please insert --member--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest an obstruction removal system including a guide catheter, a stentriever disposed at distal end of a guide wire, an expandable member slidable coupled to the guide wire, a first locking member at a base of the expandable member, a second locking member on an inner surface of the guide catheter or near a distal opening of the guide catheter, the first locking member configured to engage the second locking member on the inner surface of the guide catheter when the expandable member is deployed out of the distal opening of the guide catheter and configured to disengage from the second locking member when the 
Regarding claim 15, the prior art of record does not disclose or suggest a method for removing an obstruction from a vasculature including extending a guide wire through a guide catheter, engaging at least one portion of an obstruction with a stentriever disposed at a distal end of the guide wire, sliding an expandable member through the guide catheter until a first locking member at a base of an expandable member engages a second locking member on an inner surface of the guide catheter or near a distal opening of the guide catheter, thereby coupling the expandable member to the guide catheter when the expandable member is deployed out of the distal opening of the guide catheter, disengaging the first locking member from the second locking member when the guide wire is removed from the vasculature to remove the stentriever and the obstruction, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                      Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771